DETAILED ACTION
This action is responsive to communication filed on 08/22/22. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9, 11 – 14, and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0065657 (hereinafter Lee).
Regarding claim 1, Lee discloses a device capable of rinsing sink basins (par. 29, a sink is within the field of sanitary wares) comprising: a connector (42) adapted to connect the device to a sink faucet (the connector is threaded and thus adapted to be coupled to a sink faucet in the manner shown in fig. 5); a propulsion unit (3) adapted to direct water passing through the device in at least two directions; and a housing (2) for the propulsion unit having at least one nozzle (213) adapted to direct water in a circumferential direction from the housing to a surface of a sink basin (the spray pattern is capable of directing water towards the sink basin if desired), wherein directing water in the circumferential direction rotates the housing (par. 27).
Regarding claim 2, Lee discloses a wheel (3) having a plurality of curved blades (311) adapted to rotate the wheel when water strikes a surface of at least one of the curved blades.
Regarding claim 3, Lee discloses a bearing seat (5) operably connected to the propulsion unit.
Regarding claim 4, Lee discloses a direction that the at least one nozzle is directed to when the device is connected to the plumbing fixture is adjustable (par. 29 – a shower grip is movable and thus a position of the direction of the nozzle is adjustable since a user can direct the nozzle spray in a variety of positions through movement of the shower grip sprayer).
Regarding claim 5, Lee discloses the at least one nozzle is one of a plurality of nozzles (213).
Regarding claim 9, Lee discloses the at least one nozzle is one of a plurality of nozzles (213) and each of the plurality of nozzles is equidistantly spaced from each adjacent nozzle (see at least fig. 3).
Regarding claim 11, Lee discloses a device adapted to be connected to a sink faucet (the connector is threaded and thus adapted to be coupled to a sink faucet in the manner shown in fig. 5) comprising: a propulsion unit (3) adapted to direct water passing from the sink faucet through the device in at least two directions (see fig. 4A); and a housing (2) for the propulsion unit having at least one nozzle (213) adapted to direct water in a circumferential direction from the housing to a surface of a sink basin (par. 29, a sink is within the field of sanitary wares), wherein directing water in the circumferential direction rotates the housing (par. 27).
Regarding claim 12, Lee discloses the propulsion unit (3) comprises a plurality of blades (311) arranged in a substantially circular arrangement adapted to rotate when water strikes a surface of at least one of the plurality of blades (par. 27).
Regarding claim 13, Lee discloses a bearing seat (5) operably connected to the propulsion unit.
Regarding claim 14, Lee discloses a direction of any of the plurality of nozzles (213) when the device is connected to the sink faucet is adjustable (par. 29 – a sprayer handle is movable and thus a position of the direction of the nozzles is adjustable since a user can direct the nozzle spray in a variety of positions through movement of the shower grip sprayer).
Regarding claim 19, Lee discloses each of the plurality of nozzles (213) is equidistantly spaced from each other adjacent one of the plurality of nozzles (see at least fig. 3).
Regarding claim 20, Lee discloses the at least one of the plurality of nozzles is adapted to rotate around an axis passing through a center of the device (axis is defined by inlet pipe shaft (4) (see fig. 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Application Publication 2017/0138027 (hereinafter Chuang).
Regarding claims 6 and 16, Lee fails to show wherein pulling of the device in a direction towards the surface of the sink basin changes alignment of holes through which the water flows. Attention is turned to Chuang which shows pulling a spray device towards a surface of a basin changes alignment of flow holes to change alignment such that a flow rate is changed depending on a user’s needs (par. 67). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the device of Lee such that pulling of the device in a direction towards the surface of the sink basin changes alignment of holes through which the water flows to allow a user to easily adjust the flow rate and conserve water as desired as evidenced by the teachings of Chuang mentioned above.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Application Publication 2019/0104917 (hereinafter Fasson).
Regarding claims 7 and 17, Lee fails to show twisting of the device in a circumferentially horizontal direction with respect to the surface of the sink basin changes alignment of holes through which the water flows. Attention is turned to Fasson which teaches twisting a spraying device in a circumferentially horizontal direction with respect to a spraying surface changes alignment of holes through which the water flows to create different spray patterns (par. 18). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the device of Lee such that twisting of the device in a circumferentially horizontal direction with respect to the surface of the sink basin changes alignment of holes through which the water flows to allow for different spray patterns to produce different cleaning options as needed as evidenced by the teachings of Fasson mentioned above.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Application Publication 2015/0266036 (hereinafter Andersen).
Regarding claims 8 and 18, Lee fails to show the device is adapted to permit water to flow through without passing through the at least one nozzle. Attention is turned to Andersen which teaches a rotatable spray cleaning nozzle having a plurality of nozzles (110,112,114) with the device being adapted to permit water to flow through some nozzles while not permitting flow through other nozzles to create different spray and cleaning patterns (par. 41). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention configure the device of Lee such that the device is adapted to permit water to flow through without passing through the at least one nozzle to permit water to flow through some nozzles while not permitting flow through other nozzles to create different spray and cleaning patterns as evidenced by the teachings of Andersen mentioned above.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Application Publication 2014/0291419 (hereinafter Pitsch).
Regarding claims 10 and 15, Lee shows a first mode of the device is to direct water in a circumferential direction from the housing to the surface of the sink basin but fails to show an aerator operably connected to the housing, wherein the device is adapted to operate in at least two modes, wherein the other one of the at least two modes in an aerator mode wherein water flows directly towards the surface of a sink basin. Attention is turned to Pitsch which shows a common faucet with at least two modes of operation (a sprayer outlet or an aerator outlet, par. 5) and having an aerator (30) attached to the faucet device (par. 124, 125). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an aerator for an aerator mode where water flow directly towards the surface of a sink basin to provide for different flow rates and spray patterns as is known in the art and evidenced by the teachings of Pitsch mentioned above.
Response to Arguments
Applicant's arguments filed 08/22/22 have been fully considered but they are not persuasive. In response to applicant's argument that Lee fails to explicitly disclose a sink basin, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Lee shows all the claimed structural features of a rinsing device necessary for being used with a sink basin, and as a sink basin falls within the purview of sanitary wares, the rejection is deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754